IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                            NOS. WR-89,672-01, -02, -03, AND -04


                      EX PARTE MERCEDES M BIGGURS, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
       CAUSE NOS. W08-57650-U(A), W14-70971-U(A), W14-75674-U(A), AND
    W14-70586-U(A) IN THE 291ST DISTRICT COURT FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of several

felony offenses and sentenced to imprisonment.

       On October 25, 2018, the trial court entered orders designating issues regarding each habeas

application. The habeas records forwarded to this Court, however, have no findings from the trial

court resolving the designated issues. These habeas applications are remanded to the 291st District

Court of Dallas County to allow the trial judge to complete an evidentiary investigation and enter

findings of fact and conclusions of law.
       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed:         April 17, 2019
Do not publish